219 S.W.3d 850 (2007)
Fernandez R. JAMES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66818.
Missouri Court of Appeals, Western District.
April 24, 2007.
*851 Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., ROBERT G. ULRICH, and THOMAS H. NEWTON, JJ.
Prior report: 147 S.W.3d 906.

ORDER
PER CURIAM.
Fernandez James appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. He claims in two points that his trial counsel failed to adhere to the standard of performance required by the Sixth Amendment guaranteeing Mr. James legal counsel. He asserts as his first point that his trial counsel failed to object to the admission of his prior illegal drug activity, prior arrest warrants, and to a police officer's opinion as to why he was arrested. He claims as his second point that his defense counsel failed to call two witnesses at trial whose testimonies would have rebutted the State's claim of probable cause justifying its entering the apartment without a warrant where he was observed with contraband drugs. The judgment of the trial court denying Mr. James's post-conviction motion is affirmed. Rule 84.16(b).